United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.S., Appellant
and
DEPARTMENT OF DEFENSE, DEFENSE
LOGISTICS AGENCY, Barstow, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-1848
Issued: December 10, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On June 4, 2007 appellant filed a timely appeal of the March 7, 2007 nonmerit decision
of the Office of Workers’ Compensation Programs, which denied her request for a hearing.
Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3(d), the Board does not have jurisdiction over the
merits of the claim.1
ISSUE
The issue is whether the Branch of Hearings & Review properly denied appellant’s
request for a hearing.
FACTUAL HISTORY
Appellant, a 56-year-old retired supply systems analyst, has an accepted occupational
disease claim for bilateral carpal tunnel syndrome which arose on or about February 20, 2001.
1

The last merit decision in the claim was issued May 11, 2004, which is more than one year prior to the filing of
the current appeal.

She underwent a left carpal tunnel release on March 28, 2002, followed by a right carpal tunnel
release on May 9, 2002. Both surgical procedures were approved by the Office.
On January 3, 2003 appellant received schedule awards for 10 percent impairment of the
right upper extremity and 10 percent impairment of the left upper extremity. However, this was
modified on July 1, 2003 to reflect a 12 percent impairment of the left upper extremity and
10 percent impairment of the right upper extremity. On May 11, 2004 the Office granted an
additional schedule award for both the left and right upper extremities, increasing appellant’s
overall impairment to 33 percent to each upper extremity. This latest award covered 137.28
weeks from February 2, 2004 to September 19, 2006.
On October 17, 2006 appellant filed a Form CA-7 requesting an additional schedule
award. However, she did not submit any additional medical evidence addressing any increased
impairment. On November 17, 2006 the Office advised appellant that she needed to obtain a
current examination and impairment rating from her treating physician in order to process her
recent claim for a schedule award. Appellant did not submit the requested medical information,
but instead filed another claim for a schedule award (Form CA-7) on December 9, 2006.
By letter dated January 10, 2007, the Office acknowledged receipt of the December 9,
2006 CA-7 form and advised appellant that a decision regarding her entitlement to a schedule
award had been issued May 11, 2004. The Office provided a copy of the earlier decision and
explained that if appellant disagreed with the decision she could exercise her appeal rights.
In a letter to the claims examiner dated January 21, 2007, appellant requested a review of
the written record. She also submitted the appeal request form that accompanied the May 11,
2004 schedule award decision.2 The Office received both documents on January 26, 2007.
By decision dated March 7, 2007, the Branch of Hearings & Review denied appellant’s
request for review of the written record because it was untimely. Appellant was also denied a
discretionary hearing. The Branch of Hearings & Review advised that she could pursue her
claim for a schedule award by requesting reconsideration before the Office.
LEGAL PRECEDENT
Any claimant dissatisfied with a decision of the Office shall be afforded an opportunity
for an oral hearing or a review of the written record.3 A request for either an oral hearing or a
review of the written record must be submitted, in writing, within 30 days of the date of the
decision for which a hearing is sought.4 If the request is not made within 30 days, a claimant is
not entitled to an oral hearing or a review of the written record as a matter of right. Although a

2

The appeal request form was dated “January 23, 2006.”

3

5 U.S.C. § 8124(b) (2000); 20 C.F.R. § 10.616(a) (2007).

4

20 C.F.R. § 10.616(a).

2

claimant may not be entitled to a hearing as a matter of right, the Office has discretionary
authority to either grant or deny a hearing request and the Office must exercise its discretion.5
ANALYSIS
Appellant’s January 2007 request for review of the written record was received more than
2½ years after the Office issued its May 11, 2004 schedule award. Because of the untimely
nature of the request, appellant is not entitled to a hearing as a matter of right. In its March 7,
2007 decision, the Branch of Hearings & Review also denied appellant’s request for a hearing on
the grounds that the pertinent issue could be addressed by requesting reconsideration and
submitting additional relevant evidence. This particular basis for denying appellant’s request is
considered a proper exercise of discretionary authority.6 Moreover, there is no evidence in the
case record indicating that the Branch of Hearings & Review otherwise abused its discretion in
denying appellant’s hearing request. Accordingly, the Board finds that the Office properly
exercised its discretion in denying appellant’s request for a hearing.
CONCLUSION
The Branch of Hearings & Review properly denied appellant’s request for a hearing.

5

See Herbert C. Holley, 33 ECAB 140 (1981).

6

Mary B. Moss, 40 ECAB 640, 647 (1989).

3

ORDER
IT IS HEREBY ORDERED THAT the March 7, 2007 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: December 10, 2007
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

